DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks filed on 04/19/2022. Claims 6, 13, and 19 have been cancelled. Claims 1-5, 7-12, 14-18, and 20-23 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed on 04/19/2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejections of claims 1-5, 7-12, 14-18, and 20 under 35 U.S.C. 103 have been withdrawn. 
When considering claim 1 as a whole, the prior art of record does not teach the limitations: determining that a write operation to a first type of non-volatile memory element is in progress, wherein the write operation includes a first physical address and data, wherein the first type of non-volatile memory element includes a register that serves as working memory, and wherein the write operation in progress includes an incomplete process of programming the data from the register to one or more non- volatile memory cells of the first type of non-volatile memory element; and in response to determining a policy is not satisfied: canceling the write operation in response to determining that the write operation is to the first type of non-volatile memory element; retrieving the data from the register and storing the retrieved data in a memory controller buffer wherein the memory control buffer is made available for canceled write operations in response to a global interrupt; sending a request for a second physical address; receiving the second physical address, wherein the second physical address points to a second type of non-volatile memory element; and storing the retrieved data at the second physical address in the non- volatile memory element of the second type.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 8 and 15, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136